Citation Nr: 1738817	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating for left knee disability (claimed as left knee medial meniscus tear and torn ACL with residual arthralgia), in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to May 1977, May 2001 to February 2003.  He also served with the Army National Guard with periods of active duty for training (ACDUTRA).  Special orders associated with the claims file show that the Veteran was authorized to perform active duty for special work (ADSW) in Honduras from January 1998 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2010 the Veteran presented testimony at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board has addressed this issue several times previously.  In May 2011 and July 2014, the Board remanded the claim for further development.  In November 2015, the Board, in pertinent part, awarded a 10 percent disability rating, but no higher, for service connection for left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a April 2017 Order, the Court granted a Joint Motion For Partial Remand ("Joint Motion") which vacated the Board's November 2015 decision for the reasons to be discussed more fully below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

During the appeal period, the Veteran was provided a VA examination in September 2014 to determine nature, extent, and severity of his service-connected left knee disability. 

Following the September 2014 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish certain requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the September 2014 VA examination report and previous reports include only active range of motion findings and do not indicate whether any testing was done involving passive range of motion or weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Additionally, pursuant to the April 2017 Joint Motion, the Court determined that the VA examination reports of record were inadequate in at least one respect - taking into account functional loss due to pain, including losses experienced during a flare-up.  DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995); 38 C.F.R. § 4.40 (2016); accord 38 C.F.R. § 4.45(a)-(e) (2016).

In this regard, VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  An examination report that does not address additional range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups is inadequate for rating purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  During the September 2014 VA examination, the Veteran reported having flare-ups with regard to his left knee disability.  In the April 2017 Joint Motion, the parties agreed the September 2014 VA examiner failed to portray the Veteran's flare-ups of left knee pain in terms of the degree of additional range-of-motion loss or state that it was not feasible to do so.  The Board has determined that a new examination is necessary.

Finally, with respect to extraschedular consideration, the Court noted in the April 2017 Joint Motion that to properly consider the DeLuca factors that cannot be expressed in terms of additional loss of range of motion, and therefore do not fit within the framework of the applicable Diagnostic Codes in this case, 5260 and 5261, extraschedular consideration is an appropriate provision, and concluded that on remand, the Board should consider the functional-loss factors expressed by the VA examiners in the context of its analysis of extraschedular consideration.

As the additional examination afforded on remand will provide information specific to the rating criteria, the Board notes that extraschedular consideration is deferred pending the adjudication of this claim and cannot be determined until after the Veteran is afforded another VA examination.  Thus, to ensure that the record reflects the current extent of the left knee disability, an examination, with findings responsive to the pertinent rating criteria, is needed before the Board can determine whether symptomatology is adequately contemplated by the rating schedule and thus does or does not present an exceptional or unusual disability picture.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his appeal of the rating assigned for the left knee disability, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

(a)  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the left knee disability should be reported in detail.    

(b)  The examiner must provide a complete assessment of the severity of the Veteran's left knee disability.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  

(c)  The examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  That is, the examiner should report the ranges of motion for the left knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

(d)  The examiner should also state whether the Veteran's left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.
(e)  The examiner should also state whether the examination was conducted during a period of flare-up or exacerbation of the disability.  Further, offer an opinion as to the limitations of the left knee disability during flare-ups as determined by the questions listed on the Knee and Lower Leg Disability Benefits Questionnaire, with consideration of the Veteran's descriptions and medical evidence.

(f)  The examiner must address the use of any device such as a brace or cane in connection with his left knee disability.  Specifically, the examiner must indicate whether the use of such device or devices is a symptom of his left knee disability as opposed to a method of addressing his symptoms.  This is necessary because the Court remanded this case back to the Board with a determination that whether such devices are symptoms as opposed to methods of addressing symptoms is a medical question that must be addressed by a medical professional.  

(g)  The examiner must indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report symptoms experienced during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner is directed to assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

Even if the Veteran no longer experiences flare-ups, the examiner must interview the Veteran as to the nature of his flare-ups that were reported in the September 2014 examination of his left knee resulting in pain and must assess this impairment during flare-ups, to include in terms of additional degrees of limitation of motion or an appropriate explanation as to why the examiner cannot do so. 

A statement that indicates an estimate regarding additional functional loss cannot be provided without resorting to speculation due to lack of observation during flare-ups that does not indicate that the examiner has considered the Veteran's reports of functioning under these conditions is not an adequate basis for failing to provide the requested estimate.

2.  Thereafter, readjudicate the claim that is the subject of this Remand, including whether extraschedular consideration is warranted for any period on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims


	(CONTINUED ON NEXT PAGE)


 that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


